Citation Nr: 1123133	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability manifested as constipation. 

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.

4.  Entitlement to a compensable initial rating for asbestosis.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1958 to November 1962. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  

The issue of entitlement to an increased initial rating for asbestosis addressed in the REMAND portion of the decision below requires additional development and is  REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

The Board interprets the March 2011 statement from the Veteran's attorney requesting that the Veteran's case be forward to the Board to represent a withdrawal of any request for a hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  The medical opinions of record have found no relationship between current disability due to constipation or hearing loss and service and there is no competent evidence linking either disability to service.  

2.  A current acquired psychiatric disability is not demonstrated by medical evidence. 


CONCLUSION OF LAW

A current disability due to hearing loss, an acquired psychiatric disorder, or a gastrointestinal disability manifested as constipation was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in October 2008 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained.  The Veteran was also afforded VA examinations in February 2009 that included opinions as to whether the Veteran's hearing loss and constipation were related to service.  While the Veteran has found fault with these examinations, the reports from these examination include detailed clinical findings and reflect a comprehensive consideration of the pertinent clinical history.  Also, contrary to the Veteran's assertion, the report from the February 2009 VA audiometric examination did include a reference to in-service exposure to acoustic trauma in the form of engine noise in its discussion of the medical history.  As such, the Board finds the examinations of record to be adequate to make an equitable determination as to whether the Veteran has hearing loss or constipation s a result of service.  A VA examination addressing the claim for service connection for an acquired psychiatric disorder is not indicated given the lack of any medical evidence suggesting the presence of a current acquired psychiatric disability.  As there is otherwise no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims adjudicated below, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz, must measure 40 decibels or greater, or at least three of these five threshold levels must measure more than 25 decibels, or speech recognition must be lower than 94 percent.  38 C.F.R. § 3.385.

The service treatment reports include reports from December 1958 and January 1959 hospitalization for a hypotonic colon.  Upon admission for this hospitalization, the Veteran reported that he had been constipated for two weeks with three bowel movements in the past month.  He was given enemas and placed on Konsyl seed preparation.  The Barium enema and sigmoidoscopic examination were negative.  While the report of hospitalization included a notation upon discharge that the Veteran's hypotonic colon existed prior to service, given the fact that the October 1958 enlistment examination did not reference the condition nor did the Veteran report any gastrointestinal complaints at that time, the Veteran will be afforded the benefit of considering the hypotonic colon as having not existed prior to service in the analysis that follows.  No further evidence of constipation following the December 1958 and January 1959 hospitalization is shown, and an April 1960 examination report discussing this prior hospitalization indicated there was no currently disabling condition associated with constipation.  The November 1962 separation examination also did not reflect constipation or any other digestive problems. 

Hearing acuity was normal upon whispered voice testing at the separation examination, and the service treatment reports do not otherwise reflect hearing loss.  The Veteran's DD Form 214 reflects service in the United States Navy, and while his military occupation specialty is not listed on the copy of this document that is of record, the RO has conceded in-service exposure to acoustic trauma coincident with duty as a boiler room technician.  The Board will also concede such exposure in the analysis below and, as indicated above, the VA examiner noted such exposure when describing the medical history.  No evidence of a psychiatric disability is shown in service, to include the reports from the November 1962 separation examination.  

The Veteran filed claims for service connection for the disabilities at issue in August 2008.  Documents submitted for consideration in connection with these claims include reports of treatment provided by a private physician from 2002 to 2005 and VA outpatient treatment reports dated from May 2005 to December 2008 that are negative for the disabilities at issue in the adjudication that follows.  Also submitted was a statement from the Veteran's wife in December 2008 in which she indicated that she had known the Veteran since 1980 and that since that time, she had never known of him not being without some type of laxative or stool softener that he used on a daily basis.  

A February 2009 examination, documented to have been preceded by a review of the claims file, resulted in diagnoses of constipation and a resolved hypotonic colon.  The Veteran reported to the examiner that he has had problems going to the bathroom since he was treated for constipation in service but had not received any treatment for a hypotonic colon by a doctor since service.  Following the examination, the examiner concluded that it was less likely as not that the Veteran's current constipation was a result of service.  As support for this conclusion, the examiner noted that the Veteran "had one acute episode" of a hypotonic colon in service, but "no further episodes in service."  The examiner indicated that "most people over 60 years old" had problems with constipation, and that the Veteran himself stated that he had not been treated for a hypotonic colon since 1958.  

The February 2009 VA audiological examination showed the Veteran specifically reporting that he did not have any problems with hearing, but hearing loss disability as defined by 38 C.F.R. § 3.385 was shown on audiometric examination.  Following the examination, the examiner indicated that to link the current hearing loss to service would be the product of "mere speculation" given the length of time between service and this examination (47 years) and no prior documentation of hearing loss.  He stated that the "Veteran offers no history of hearing difficulty to support a claim for hearing loss since the military."   

As noted, the post service private and VA clinical evidence does not reflect a current acquired psychiatric disability.  In this regard, a general medical examination conducted in conjunction with VA outpatient care in May 2005 included a psychiatric assessment that revealed the Veteran reporting that he did not feel unhappy, depressed, or anxious.  The VA psychiatric examination at that time showed that judgment and insight were within normal limits and that the Veteran was alert and oriented to three spheres.  Recent and remote memory were intact, no mood disorders were shown, and the Veteran's affect was appropriate. 

Turning first to an analysis of the Veteran's claims for service connection for constipation and hearing loss, as it would be reasonable to conclude that a lay person could observe symptoms such as constipation and hearing difficulty since service, the statements by the Veteran and his wife in this regard may be considered to be competent.  However, given the fact that the separation examination did not reflect hearing loss or constipation and the lack of any clinical evidence of hearing loss or constipation for over four decades since the Veteran's separation from service, facts not disputed by the Veteran, the lay statements of the Veteran and his wife lack sufficient credibility to be of probative value.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Further casting doubt on the Veteran's credibility is the fact that he told the VA examiner in February 2009 that he had no problems with his hearing. 

Of more probative value to the Board than the lay assertions made in contemplation of the receipt of monetary benefits are the objective opinions completed by the VA examiners in February 2009 finding no relationship between the constipation and hearing loss currently shown and service, together with the lack of any other competent medical evidence linking a current disability due to hearing loss or constipation to service.  Thus, while the Board considered the doctrine of reasonable doubt, as the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and constipation, the doctrine is not for application and these claims must be denied.  Gilbert, supra.  

With respect to the claim for service connection for an acquired psychiatric disorder, that a condition or injury occurred in service alone is not enough for a grant of service connection, as there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is of record no current medical evidence of an acquired psychiatric disability, and the Veteran is not competent to provide evidence of current acquired psychiatric disorder.  Espiritu; cf. Jandreau.  As such, the claim for a service connection for an acquired psychiatric disorder must be denied on the basis of there being no current disability.  

As to any claim that psychiatry disability is secondary to constipation and hearing loss, the denial of the claims for service connection for these conditions in the decision above precludes a grant of service connection for an acquired psychiatric disorder on this basis.  Thus, as the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, the claim for service connection for such disability must be denied.  Gilbert, supra.

ORDER

Entitlement to service connection for a gastrointestinal disability manifested as constipation is denied. 

Entitlement to service connection for hearing loss is denied.   

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, is denied. 




REMAND

Under Diagnostic Code 6833, a 10 percent rating for asbestosis (the minimum, compensable rating) is warranted when the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted; or, if the Diffusion Capacity of the Lung for Carbon Monoxide by the single breath method (DLCO (SB)) is 66 to 80 percent of predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.  This diagnostic code also provides for ratings of 30, 60, and 100 percent for pulmonary function test results demonstrating increasingly greater impairment.

A pulmonary function test at a VA outpatient clinic in February 2009 showed FVC of 57 percent post bronchodilation.  This report did not include DLCO (SB) results.  No reference was made to these results in the March 2009 rating decision or the February 2010 statement of the case.  The adjudicators did therein reference the conclusion by a VA examiner following a February 2009 VA examination that the Veteran's current respiratory problems "were more due to COPD (47 years of smoking" [t]han due to his asbestosis."  Also referenced by the adjudicators at the RO was the fact that the examiner found that there were no effects on the Veteran's daily activities due to asbestosis. 

From the above, implicit in their determination that a noncompensable rating was warranted for asbestosis despite the FVC reading of 57 percent from the February 2009 pulmonary function testing was a conclusion by the RO that the pulmonary impairment represented by this reading was due to non-service connected respiratory disability, namely, COPD due to smoking.  Notwithstanding the more general comments of the examiner relied upon by the RO referenced above, this conclusion is not based on a specific finding from a medical professional that the FVC reading of 57 is solely attributable to non-service connected respiratory disability.  On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so.)  

As indicated, asbestosis is rated on the basis of pulmonary function testing; as such, in order to determine the proper rating for this disability and given the authority as set forth above, a medical interpretation is necessary in this case that specifies the degree to which pulmonary function testing results on FVC and DLCO (SB) are attributed to service-connected asbestosis.  Accordingly, this case is remanded for the following development.  

1.  The Veteran is to be afforded pulmonary function testing that includes results on FVC and DLCO (SB).  If DLCO (SB) is not indicated, the examiner should explain why.  Post-bronchodilator results should be obtained unless pre bronchodilator results are normal or the examiner determines that post-bronchodilator results should not be used and states the reason why.  The examiner should indicate in as specific terms as possible, the extent of impairment considered due to asbestosis and the extent of any impairment due to other respiratory disability, e.g. chronic obstructive pulmonary disease.   

2.  Thereafter, the claim for an increased initial rating for asbestosis should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate period of time be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


